DETAILED ACTION
Status of Claims
This final Office action is responsive to Applicant's amendment filed 10/29/21.  Claims 1-20 have been amended.  No claims have been added or canceled.  Claims 1-20 have been considered as follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previously pending 35 USC § 112(b) rejection of claims 1-12 and 14-20 is withdrawn in response to Applicant's amendment to the claims. 
The previously pending rejections of claims 1-20 under 35 U.S.C. § 101 are both withdrawn in response to Applicant's claim amendments, particularly in view of the 2019 PEG (issued January, 7, 2019) and the “iterative feedback loops, which may enable or facilitate the use of data related to past activity (e.g., records of communications, actions, decisions, and results) to be used in determining future actions” (spec, para 0048) and “implementing iterative feedback loops, which may modify algorithms and compliance checklists based on system data recorded and processed” (spec, para 0054).
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been considered, however the Examiner believes the previously applied prior art teaches of the new limitations as explained in the art rejection below.  Regarding Applicant's argument that the cited references do not teach of all the limitations as amended, Examiner submits that no specific arguments regarding the newly added amendments were made, therefore Borden at al. (US 2015/0220330 A1, herein Borden) in view of Selimis et al. (US 2007/0282951 A1, herein Selimis) has been further analyzed, as necessitated by amendment, to illustrate this aspect (see claim 1 rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borden at al. (US 2015/0220330 A1, herein Borden) in view of Selimis et al. (US 2007/0282951 A1, herein Selimis) .

As per claim 13, Borden teaches of a computer-readable non-transitory medium having computer-readable instructions for performing a method for facilitation of verifiable procedural compliance with critical tasks leading to operational reliability using an automated computer-based compliance system (pg. 4, [0059] which describes domain-agnostic components including at least logging service, error handling, task management and query service; and pg. 4, [0064] which describes orchestration business logic which is business logic that is provided by the application and can include hardware assignments on boarding, workload deployment, compliance checking, and other suitable orchestration business logic; and pg. 5, [0076-0077] which describes the workflow engine for managing and executing modeling computer process and makes use of a database server, and can also provide compensation logic, perform error handling, logical branching, loop monitoring, parallel execution, and verification of a current status and the authority of users, execute condition script, and take corresponding actions, as well as the task manager that can provide information about the processes and programs running on a computer and the general status of the computer, as well as monitor a task, pause a task, queue a task, recover a task, resume a paused task, schedule a task and stop and stop a task; and pg. 7, [0110] which describes the data service that provides methods for applications to perform operations on their domain-specific objects; and pg. 8, [0128] which describes the functions of the CI management system to allow administrators to apply changes to the state of managed devices, for at least the remediation of compliance violations), said compliance system comprising an enterprise server in inter-communication with user devices (pg. 1, [0020] which describes the hardware and software of the system; and pg. 3, [0045] which describes the rule-based system where policies define what type of event patterns are of interest to the system and what action should happen accordingly; and pg. 4, [0053] which describes the file repository and the UI webserver; , said method comprising the steps of:
providing said user devices access to said compliance system (pg. 1, [0020] which describes the hardware and software of the system; and pg. 4, [0053] which describes the file repository and the UI webserver; and pg. 5, [0071] which describes the presentation layer and north bound API where the framework allows applications to dynamically deploy and allows the discovery, registration and activation of all the extensible components);
using the computer-based compliance system, facilitating verifiable procedural compliance by electronically capturing real-time operational data associated with critical tasks at a time and place of task performance with said user devices (pg. 3, [0045] which describes a rule-based system where policies define what type of event patterns are of interest to the system and what action should happen when the event patterns occur; and pg. 4, [0059] which describes components including AAA for controlling access to computer resources, enforcing policies, auditing usage, and providing information necessary to bill for services as well as task management and query service for providing the associated task management and query service functions for virtual appliance; and pg. 5, [0076-0077] which describes the workflow engine for managing and executing modeling computer process and makes use of a database server, and can also provide compensation logic, perform error handling, 
establishing multi-directional electronic communication between the enterprise server and the user devices for synchronously or asynchronously storing said operational data on said enterprise server (pg. 1, [0020] which describes the various hardware and software components of the invention as well as the couple or coupled language drawn to at least any of a physical, virtual, or logical connections; and pg. 2, [0022] which describes the system that includes a development platform implemented across a number of networked devices, such as servers, desktop processors, laptop processers, tablet processors, etc. and an API that allows a platform 
after said operational data is synchronized on said enterprise server, establishing and implementing electronic iterative feedback loops that enable the use of the operational data stored on the enterprise server to electronically verify procedural compliance of said critical tasks in normal, emergency, and work instruction situations using said iterative feedback loops (pg. 2, [0027-0036] which describes logical constructs that include the business logic and the environment to define, deploy, execute, and update the logic, where the logic can include loop and long running tasks with asynchronous continuation, as well as other services provided by the platform such as logging services, transaction services, and device drivers; and pg. 4, [0059] which describes components including AAA for controlling access to computer resources, enforcing policies, auditing usage, and providing information necessary to bill for services as well as task management and query service for providing the associated task management and query service functions for virtual appliance; and pg. 5, [0076-
However, Examiner submits that Borden fails to explicitly teach of browser-enabled user devices and using an interactive checklist. Selimis teaches of providing a cross-domain, remote terminal secure browse capability including: a compliance system comprising an enterprise server in inter-communication with browser-enabled user devices (pg. 104, [2407] which describes the mod_session instruction that instructs the browser to prompt the user for username and password and then ; using the compliance system, facilitating verifiable procedural compliance by electronically capturing operational data at a time and place of task performance with said user devices using an interactive checklist; after said operational data is synchronized on said enterprise server, establishing and implementing electronic iterative feedback loops that enable the use of the operational data stored on the enterprise server to electronically verify procedural compliance using said interactive checklist and said iterative feedback loops (pg. 38, [0770] which describes the performance-related design considerations including the image filter subcomponent which considers the quantities of data that will be required to be handled, in which the image filter may require a variety of optimization techniques including loop unrolling, inline assembly, efficient branching, caching, etc.; and pg. 96, [2252-2253] which describes the job tracking file including the section for each file in the job including the roadmap of every pipeline and filter which this file must be sent to and a check-off of every pipeline and filter which this file has completed; and pg. 99, [2354] which describes various examples of sanitization/verification capabilities which apply to file types; and pg. 102, [2359] which describes the AFT mechanism for configuring the trusted list of macros and list of 
Borden teaches of template derivation for configuration object management. Selimis teaches of providing a cross-domain, remote terminal secure browse capabilities, specifically including browser enabled user devices and an interactive checklist. Both references teach of object (or file) management and exchange. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Borden with the browser-enabled devices and the interactive checklist as taught by Selimis for the purpose of providing enhanced interaction and access.

As per claim 14, Borden in view of Selimis discloses all the elements of claim 13, and Borden further teaches wherein said step of facilitating verifiable procedural compliance further comprises the steps of critically assessing performance efficiency, developing baseline trends, identifying areas for improvement, assessing quality, measuring an impact of process improvements, or a combination thereof and electronically storing the operation data therefrom on the enterprise server (various hardware and software components, see para [0020]; 

As per claim 16, Borden in view of Selimis discloses all the elements of claim 14, and Borden further teaches of electronically providing an acknowledgement of a note, warning, or caution before completing a step (warning, see para [0045]; note, see para [0152]).

As per claim 17, Borden in view of Selimis discloses all the elements of claim 14, and Borden further teaches of accurately assessing individual step time to complete, individual and total pause time with associated reason(s), total checklists time to complete, total checklist operation time, or a combination thereof and electronically storing the operation data therefrom on the enterprise server (various hardware and software components, see para [0020]; assessing individual step time to complete, see para [0044], [0112]).

As per claim 18, Borden in view of Selimis discloses all the elements of claim 13, and Borden further teaches of electronically compiling said operational data into a transport package; electronically synchronously or asynchronously storing said transport package on said enterprise server as a complete transport package or an aggregate transport package (compiling said operational data into a transport package, see para [0027], [0051], [0069], [0071]; synchronously or asynchronously 

As per claim 19, Borden in view of Selimis discloses all the elements of claim 18, and Borden further teaches of electronically verifying said complete transport package using a checksum on said enterprise server (see para [0024], [0027], [0032], [0051], [0069], [0071], [0076]). 
Selimis further teaches using a checksum (see para [0238], [0246], [1592]). Borden teaches of template derivation for configuration object management. Selimis teaches of providing a cross-domain, remote terminal secure browse capabilities, specifically including using a checksum. Both references teach of object (or file) management and exchange. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Borden with the checksum as also taught by Selimis for the purpose of providing enhanced file integrity.

As per claim 20, Borden in view of Selimis discloses all the elements of claim 19, and Borden further teaches of electronically sending an acknowledgement comprising an enterprise server generated tracking number and time stamp of when said complete transport package was stored on said enterprise server (see para [0045], [0119], [0120], [0152]). 
Selimis further teaches of a generated tracking number (see para [2287], [2299], [2354]) and a time stamp of when said transport package was stored on said enterprise server (see para [0350], [0475], [1689]). Borden teaches of template derivation for configuration object management. Selimis teaches of providing a cross-domain, remote terminal secure browse capabilities, specifically generated tracking number and time stamp related to transport package. Both references teach of object (or file) management and exchange. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Borden with the generated tracking number and time stamp related to the transport package as also taught by Selimis for the purpose of providing enhanced accuracy and validity of data.

As per claim 1, Borden in view of Selimis discloses all the elements of claim 13, and Borden further teaches of a layered architecture comprising said enterprise server, an enterprise services host, an enterprise manager, a provider, and a plurality of shared persistence stores; further comprising primary domain objects and transport domain objects (a layered architecture comprising an enterprise server host, see para [0045], [0050], [0067], [0068], [0119], [0120]; an enterprise manager, see para [0045], [0138]); a provider, see para [0040], [0120]; and a plurality of shared persistence stores, see para [0042], [0108], [0109]; further comprising domain primary objects and transport domain objects; see deployable transformation domain query models from base / primitive models, see para [0115], [0126], [0133], [0134], [0136]).
Selimis further teaches of providing a cross-domain, remote terminal secure browse capability including an interactive checklist (pg. 96, [2252-2253] which describes the job tracking file including the section for each file in the job including the 

As per claim 2, Borden in view of Selimis discloses all the elements of claim 1, and Borden further teaches wherein said shared persistence stores comprises an application data store, an application file store, an enterprise server file store, and an enterprise server event sink (application data store, see para [0042], 0045], [0050], [0067], [0068], [0108], [0109], [0119], [0120]; an application file store, see para [0042], 0045], [0050], [0067], [0068], [0108], [0109], [0119], [0120]; an enterprise server file store, see para [0042], 0045], [0050], [0067], [0068], [0108], [0109], [0119], [0120]; 

As per claim 3, Borden in view of Selimis discloses all the elements of claim 2, and Borden further teaches of supporting reliable task performance using said primary domain objects comprising a master checklist, a checklist instance, and a step or multiple steps with associated notes, cautions, warnings, and embedded and attached digital resource files (primary domain objects, see para [0064], [0076]; a step or multiple steps with associated notes, see para [0146]; cautions, warnings, see para [0045]; and embedded and attached digital resource files, see para [0133]). 
Selimis further teaches of a checklist, a checklist instance (see para [2252], [2253], [2354], [2359], [2512]); and a master (see para [2245]-[2253]). Borden teaches of template derivation for configuration object management. Selimis teaches of providing a cross-domain, remote terminal secure browse capabilities, specifically including a checklist, a checklist instance, and a master. Both references teach of object (or file) management and exchange. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Borden with the interactive checklist as taught by Selimis for the purpose of providing enhanced organization and control.

claim 4, Borden in view of Selimis discloses all the elements of claim 3, and Borden further teaches of developing impactful process improvements using granular data on outcomes (see para [0108], [0109], [0112], [0131], [0132]).

As per claim 5, Borden in view of Selimis discloses all the elements of claim 3, and Borden further teaches of electronically providing an acknowledgement of a note, warning, or caution before completing a step (acknowledgement of a note, see para [0152]; warning or caution before completing a step, see para [0045], [0152]).

As per claim 6, Borden in view of Selimis discloses all the elements of claim 4, and Borden further teaches of electronically performing a crosschecking using said granular data comprising minimum critical information and steps (see para [0045], [0076]).

As per claim 7, Borden in view of Selimis discloses all the elements of claim 3, and Selimis further teaches wherein said checklist instance is a copy of said master checklist (see para [2117], [02137], [2245]-[2253]). Borden teaches of template derivation for configuration object management. Selimis teaches of providing a cross-domain, remote terminal secure browse capabilities, specifically including a checklist, a checklist instance, and a master. Both references teach of object (or file) management and exchange. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 

As per claim 8, Borden in view of Selimis discloses all the elements of claim 3, and Borden further teaches wherein said transport domain objects comprise a transport package, a data file, a file content, and a tenant (transport package, see para [0027], [0051], [0069], [0071]; a data file, see para [0027], [0051], [0069], [0071]; a file content, see para [0027], [0051], [0069], [0071]; a tenant, see para [0102]]).
Selimis further teaches of a tenant manifest (see para [2232]-[2243], [2286], [2296]-[2299]). Borden teaches of template derivation for configuration object management. Selimis teaches of providing a cross-domain, remote terminal secure browse capabilities, specifically including a tenant manifest. Both references teach of object (or file) management and exchange. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Borden with the tenant manifest as taught by Selimis for the purpose of providing enhanced task validation.

As per claim 9, Borden in view of Selimis discloses all the elements of claim 8, and Borden further teaches wherein said transport package comprises said data file, a plurality of said file contents (data file, a plurality of said file content, see para [0027], [0051], [0069], [0071]).
Selimis further teaches of a checklist, a checklist instance (see para [2252], [2253], [2354], [2359], [2512]); and a master (see para [2245]-[2253]). Borden teaches 

As per claim 10, Borden in view of Selimis discloses all the elements of claim 9, and Borden further teaches supporting reliable task performance using said file content comprising said step or said multiple steps with associated said notes, cautions, warnings, and embedded and attached digital resource files to support reliable task performance (said step or said multiple steps with associated said notes, see para [0152]; cautions, warnings, see para [0045]; and embedded and attached digital resource files to support reliable task performance, see para [0110], [0133]).

As per claim 11, Borden in view of Selimis discloses all the elements of claim 9, and Borden further teaches of processing incoming transport packages using an application transport package handler in inter-communication with said enterprise server (see para [0027], [0051], [0069]-[0071]).

As per claim 12, Borden in view of Selimis discloses all the elements of claim 11, and Borden further teaches of electronically synchronously or asynchronously storing each of said data files and any associated content files in a corresponding transport package, and electronically storing said transport package on said enterprise services host as a whole transport package or an aggregate transport package (synchronously or asynchronously storing each of said data files and any associated content files in a corresponding transport package, see para [0032]; storing said transport package on said enterprise services host as a whole transport package or an aggregate transport package, see para [0024], [0027]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borden at al. (US 2015/0220330 A1, herein Borden) in view of Selimis et al. (US 2007/0282951 A1, herein Selimis) in further in view of Chen et al. (US 2015/0220373 A1), herein Chen).
As per claim 15, Borden in view of Selimis discloses all the elements of claim 14, and Borden further teaches of: electronically qualifying and/or quantifying all work (see para [0077], [0085], [0128], [0131], [0140]). However Borden in view of Selimis still fails to explicitly teach of stoppages and reporting temporal performance in multiple granular data formats so that said baseline trends and said performance efficiency are accurately assessed. Chen teaches of identifying and modifying escalation tasks to avoid hang conditions, specifically including stoppages (see para [0023], [0024], [0110]); and reporting temporal performance in multiple granular data formats from said enterprise service so that said baseline trends and said performance efficiency are accurately assessed (see para [0025], [0058], [0074]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683